COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-106-CV



IN RE THE STATE OF TEXAS	RELATOR

------------

ORIGINAL PROCEEDING

------------

OPINION ON REHEARING
(footnote: 1)
------------

Before the Court is relator’s motion for rehearing to clarify our prior opinion regarding the payment of costs.  We grant the motion, withdraw our opinion of April 17, 2006, and substitute the following.

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

Costs of this original proceeding shall be borne by the party incurring same.

PER CURIAM



PANEL B: GARDNER, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: May 11, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.